Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 13 of claim 1 is the term “larger flat opening”.  Larger than what?  Larger in width, or area or depth or volume?  Is it flat on the bottom or sides or both?
On line 14 of claim 1 is the term “curved cavity curvature”.  Aside from being redundant, it is not clear what aspect of the cavity is curved.  If it is meant that the peripheral wall is curved, then the claim should be amended to make that clear.
On line 16 of claim 1 is the phrase “is tilted”.  It is not clear if this is inferring structure of a sloped floor, or if it has within its scope manually tilting the whole device to nest the pills.
Also on line 16 of claim 1, the term “the flat portions” lacks proper antecedent basis.  Is this referring to the floor of the cavity or the peripheral side wall?
Similar to line 16, on line 18 of claim 1 is the phrase “is tilted”.  It is not clear if this is inferring structure of a sloped floor, or if it has within its scope manually tilting the whole device to nest the pills.

Claims 13 and 14 have a similar problem with “is tilted”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al.(2002/0179666), hereafter Buckley ‘666, in view of Eric (6,557,945).
Buckley ‘666 has most of the recited structure of claim 1 as most broadly understood, as follows;
a pivoting housing structure having a top housing (106, etc.) pivotably connected at one end to a bottom housing (101, etc.), the bottom housing having a plurality of pill holding openings (177,178, etc.) arranged in one or more rows, the one or more rows of pill holding openings have a slotted channel (see figure 1) extending along a length of the bottom housing through and bisecting each pill holding opening configured to receive a pill cutting blade (115); and 
a blade holding assembly (figure 5) interposed between the top housing and the bottom housing, wherein the blade holding assembly is affixed to the top housing
and wherein each pill holding opening is a cavity having a larger flat opening at a first end for receiving elongated pills and a curved cavity curvature at an opposing end for holding circular or round pills, each pill holding opening being bisected by the slotted channel and wherein when the device is loaded with elongated pills is tilted toward the cavity having the flat portions, the elongated pills nest in the pill holding opening and center about the slotted channel and when the device is loaded with the circular or round pills is tilted toward the curved cavity, the circular or round pills nest in the pill holding opening and center about the slotted channel (This paragraph is difficult to interpret due to the 112 problems discussed noted above, but Examiner notes that both ends of the cavity have both curved portions (periphery) and flat portions (floor) and when the whole device is tilted, both elongate pills and round pills can be centered about the slotted channel on either end).
As seen in strikethrough above, Buckley ‘666 has all the recited features except for the blade holding assembly being affixed to the top housing at a pivot location.
Eric (34,40,46) shows that it is well known for the blade holding assembly to be affixed to the top housing at a pivot location.
It would have been obvious to one of ordinary skill to have modified Buckley ‘666 by making the blade holding assembly be pivotally affixed to the top housing at a pivot 
	In regard to claim 13, when the whole device is tilted, circular or round pills will nest against curved sides of the pill openings.  Examiner notes there is no requirement for the curvature of the sides to match the curvature of the pills, there is only a centering requirement.
	With respect to claim 14, when the whole device is tilted, certain-sized elongate pills will contact curved sides of the pill openings and center themselves.  Examiner notes there is no requirement for the curvature of the sides to match the curvature of the pill ends, there is only a centering requirement.

Claims 1,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al.(2002/0179666), in view of Eric (6,557,945), as set forth above Buckley et al.(2002/0179669), hereafter Buckley ‘669.
In regard to claims 1,13 and 14, Buckley ‘666’s pill holding openings could be modified as follows and still read on the claims.
Buckley ‘669 teaches a pill holding opening (paragraphs 20,28,30), including a larger flat opening (upper right, figure 5) and a “curved cavity curvature” (lower left, figure 5, note curving bevels).
It would have been obvious to one of ordinary skill to have further modified Buckley ‘666 my making the pill holding openings shaped as taught by Buckley ‘669, in order to hold different shaped pills.

In regard to claim 14, the Buckley ‘666’s whole device can be tilted.   Also, Buckley ‘669 teaches tilting the floor of the pill holding opening (figure 7 best shows this tilt).  It would have been obvious to one of ordinary skill to have tilted the floor of Buckley ‘666’s pill holding opening in the direction of the larger end of the cavity, as taught by Buckley ‘669, in order to have an elongate pill self-align perpendicular to the blade.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s terminal disclaimer has been approved.
Applicant’s amendments have overcome the rejection under 35 USC 112 for “heart-shaped cavity”, but the amendments have cause a new 112 rejection.
In regard to the prior art rejection, Applicant’s arguments are understood, but the new language is not specific enough to make the distinction, as elaborated on in the prior art rejection above.  While the same art was employed, take note of the changes made in the prior art rejection.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724